Citation Nr: 0405800	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  96-39 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
Chapter 35, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an June 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the appellant entitlement 
to service connection for the cause of the veteran's death, 
and eligibility for dependent's educational assistance under 
38 U.S.C.A. Chapter 35.

The Board notes that an RO rating action dated in February 
1997 denied the appellant entitlement to compensation under 
38 U.S.C. § 1151 for the cause of the veteran's death.  The 
appellant was notified of that determination by an RO letter 
dated that same month.  A notice of disagreement with this 
determination was not received within the proscribed time 
frame.  See 38 C.F.R. § 20.302(a) (2003).  Accordingly the 
Board has no jurisdiction over this matter.

In addition, the RO, in a rating decision dated in February 
2003, denied the appellant entitlement to service connection 
for arterial insufficiency of the lower extremities as 
secondary to service-connected bilateral varicose veins, for 
accrued benefits purposes.  The appellant has not yet filed a 
notice of disagreement with this decision.  Accordingly, this 
issue will not be addressed in this decision, 


FINDINGS OF FACT

1.  The veteran's death in May 1996 was caused by a 
postoperative myocardial infarction due to or as a 
consequence of atherosclerotic coronary artery disease.  
Diabetes, blindness, peripheral vascular disease, and status 
left below the knee amputation were significant conditions 
contributing to death.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral defective hearing, rated 
10 percent disabling; and bilateral varicose veins, rated 10 
percent disabling.  

3.  Cardiovascular disease, blindness, peripheral vascular 
disease, and status left below the knee amputation are not of 
service origin and were not causally related to a service 
connected disease or disability.  

4.  A disability of service origin was not involved in the 
veteran's death.

5.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease, diabetes, blindness, peripheral 
vascular disease, and status left below the knee amputation 
were not incurred in or aggravated by military service, nor 
may cardiovascular disease or diabetes be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2003).

2.  Cardiovascular disease, diabetes, blindness, peripheral 
vascular disease, and status left below the knee amputation 
were not proximately due to or the result a service connected 
disease or injury.  38 C.F.R. § 3.310 (2003).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

2.  The criteria for dependent eligibility assistance under 
Chapter 35, Title 38 United States Code have not been. 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The new law and 
regulations also include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  The appellant was provided 
a copy of the rating decisions, an August 1996 statement of 
the case and a supplemental statement of the case dated in 
September 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  

By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  Further, in a September 2003 letter, the RO 
specifically informed the appellant of the information and 
evidence needed from her to substantiate her claim and what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claim.  Most notably VA clinical record of 
evaluation and treatment provided to the veteran since 
service have been obtained and associated with his claims 
file.  There is no identified evidence that has not been 
accounted for and the appellant's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the September 2003 VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 13, 2004).  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Boar finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Factual Background

The veteran's death certificate shows that the veteran died 
in May 1996 while hospitalized at a VA medical facility.  The 
cause of death was noted to be postoperative myocardial 
infarction due to or as a consequence of Atherosclerotic 
coronary artery disease.  Diabetes, blindness, peripheral 
vascular disease, and status post right below the knee 
amputation were indicated as conditions contributing to death 
but not related to cause.  There was no autopsy.

At the time of death, service connection was in effect for 
bilateral defective hearing, rated 10 percent disabling; and 
bilateral varicose veins rated 10 percent disabling.  The 
combined rating for these disabilities was 20 percent.  

Service medical records for the veteran's periods of service 
are negative for any complaints and/or findings of 
cardiovascular disease, diabetes, peripheral vascular 
disease, blindness or amputation of the lower extremity.  
Service medical records do show that the veteran was noted on 
his medical examination for service separation to suffer from 
several small varicosities of both legs for which he was 
granted service connection by an RO rating decision in 
September 1952.

A private medical statement dated in November 1972 contains a 
diagnosis which include artrial hypertension, controlled and 
diabetes with retinopathy. 

On a VA examination in January 1973, the veteran reported a 
history of hypertension and retinopathy resulting in right 
eye blindness.  He stated that both disorders were initially 
detected on a medical examination provided him in 1966.  An 
x-ray of the veteran's chest on his VA examination was 
interpreted to show no cardiac abnormalities.  

Service connection for bilateral defective hearings was 
established by an RO rating decision in January 1975 
following a VA examination in December 1974 significant for a 
diagnosis of that disorder, lay statements in support of the 
veteran' contentions of the onset of hearing loss in service 
and a review of the veteran's service records showing he 
served in the field artillery during World War II.    

The veteran was hospitalized by VA beginning in November 1987 
for evaluation and treatment of a non-healing ulcer of the 
fourth toe and a risk of impending gangrene.  It was noted 
that the veteran was a non-insulin dependent diabetic with 
peripheral neuropathy.   It was also noted that the veteran 
has a history of left carotid stenos and TIA's (transient 
ischemic attacks) in 1983, and admitted to claudication at 
less than one block, bilaterally.  A history of arrhythmia 
for a number of years and a history of myocardial infarction 
in the past were also recorded.  While hospitalized the 
veteran underwent a femoral angiogram, a left carotid 
endarterectomy, and exploration of the left femoral artery, 
intraoperative angiogram, left below the knee amputation.  
Gangrene of the right foot, arteriosclerotic peripheral 
vascular disease, non-insulin dependent diabetes mellitus, 
essential hypertension, arteriosclerotic heart disease, 
congestive heart failure, healed decubitus, cardiac 
arrhythmia, and carotid artery disease were the diagnoses at 
discharge in December 1987.

Subsequent medical history obtained on a VA surgical 
examination in July 1988, included the report of an arterial 
bypass performed on the right leg by VA in March 1988 and an 
amputation of the 2nd and 3rd toes of the right foot in April 
1988.  Following a physical examination of the veteran on 
this occasion, history of bilateral varicose veins, not seen 
on this examination, below the knee amputation, left knee for 
arterial insufficiency, and amputation of the 2nd and 3rd 
toes of the right foot for arterial insufficiency were 
diagnosed.  The veteran's examiner stated that the veteran's 
current conditions appear to have no relationship to his 
service-connected varicose veins.

The veteran was hospitalized by VA beginning in April 1996 
for evaluation of a previous right femora/tibial bypass graft 
insitu done approximately nine to ten years earlier.  It was 
noted that the veteran had been found to have a suspicious 
area in the below knee level in the insitu bypass graft and 
that he had been brought in for an angiogram.   The angiogram 
confirmed an area of high grade stenosis in the graft and the 
veteran was felt to be in jeopardy of limb loss.  
Consequently, he underwent a revision patch angioplasty of 
the right femoral/tibial bypass insitu graft   He was 
thereafter sent to the intensive care unit.  That evening he 
developed an episode of ventricular tachycardia, which 
required cardioversion.  

Over the course of the few days he required repeated episodes 
of cardioversion for ventricular tachycardia despite trial of 
suppression with lidocaine and finally intravenous 
amiodarone.  He was also heparinized and finally intubated 
due to desaturation of his O2.  A repeat echocardiogram 
confirmed the finding of an elevated cardiac enzyme, showing 
not only development of the rhythm problem but also 
perioperative myocardial infarction, and a decrease in his 
ejection fraction down to 30 percent with significant mitral 
regurgitation.  This went on for several days.  After a 
continuation of his rhythm disturbances the veteran finally 
expired on May [redacted], 1996.  The final diagnoses were 
perioperative myocardial infarction, arrhythmia, 
atherosclerotic coronary artery disease, diabetes mellitus, 
blindness, peripheral vascular disease with impending left 
femoral/tibial bypass graft failure, chronic pulmonary 
disease, and status below-knee amputation, left.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
1992). 

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, if manifested to a 
compensable degree within one year following service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service- connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

A layperson is competent to describe symptoms observed, but 
is not competent to offer evidence which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Where the determinative issue involves medical 
causation, as here, the appellant is not qualified to make 
assertions in this area as she lacks the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19, 21 
(1991); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The service medical records do not reveal the presence of 
cardiovascular disease, diabetes, peripheral vascular 
disease, blindness or amputation of the lower extremity.  The 
first clinical evidence of these disorders was many years 
after service.  There is no medical evidence of record which 
shows a relationship between these disorders and the 
veteran's military service or his service connected 
disabilities.  Also, a VA examiner in July 1998 indicated 
that there was no apparent relationship between the below the 
knee amputation, left knee for arterial insufficiency, and 
amputation of the 2nd and 3rd toes of the right foot for 
arterial insufficiency and the veteran's service-connected 
varicose veins.  

The evidence does not show that a disability or disease of 
service origin caused, hastened, or materially and 
substantially contributed to the veteran's death.  Thus, the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, service connection for the cause of the 
veteran's death is not warranted.  

Eligibility for Dependent's Educational Assistance Under 
38 U.S.C.A. Chapter 35 

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basically eligibility for benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence of the date of the veteran's death; 
or where the veteran died as a result of his service-
connected disability.  38 C.F.R. § 3.807(a).  

In this case, the veteran did not have a permanent and total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service connected.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.807.

In reaching the decisions above, the Board has considered the 
benefit of the doubt doctrine but does not find that the 
evidence is approximately balanced such as to warrant its 
application.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



